Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I claims 1-14 in the reply filed on 2/24/2022 is acknowledged. Claims 15-20 are withdrawn as being drawn to non-elected subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No.  16/505,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same steps or methods claimed in different orders or using slightly different language with substantially identical overlap of scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, it is not clear what part (b) of claim 11 describes, or what structure it corresponds to. For purposes of Examination the claim is considered met by the art of record. Correction required.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banerjee (US 2013/0156678).
Banerjee (US 2013/0156678) teaches forming a film from graphene oxide on a substrate and cutting that film into six sheet sections (see [0072]).  
The film is formed from an aqueous solution and subject to a relative humidity or wetting and pressing against glass substrate ([0072]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Banerjee (US 2013/0156678), as above, and Kotov (US 2016/0299270) in view of Flyunt (DE 10 2012 024329 A1). 
Kotov (US 2016/0299270) teaches forming composite material sheets having cut Kirigami forms (See 0076, 0073-0077]) forming a flexible sheet capable of good tensile strength and stretching (see above and figures). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide cutting and folding to form Kirigami forms (See 0076, 0073-0077]) forming a flexible sheet capable of good tensile strength and stretching (see above and figures). 
Regarding claim 10, the art of record is providing cutting with a knife according to a predetermined pattern. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a computer to automate the processes of cutting and folding to form Kirigami shapes (See 0076, 0073-0077]) forming a flexible sheet capable of good tensile strength and stretching (see above and figures). 
Regarding claims to reduced graphene, such as claim 11, Kotov teaches forming the composites from graphene or graphene oxide and mixtures thereof [0161] and therefore would have been obvious to provide reduced graphene oxide to provide the properties of a graphene as desired by Kotov. 
Regarding claim 13, any place can be considered a place “for human skin” no structural difference is seen. 
The above references do not teach a reducing agent.
Flyunt (DE 10 2012 024329 A1) teaches producing reduced graphene oxide using a reducing agent and treating with electron beam to remove the reducing agent and provide a graphene oxide without impurities form the reducing agent (See abstract and claims). 
Regarding claims to reduced graphene, such as claims 6, 8, 11 and others, Kotov teaches forming the composites from graphene or graphene oxide and mixtures thereof [0161], Flyunt teaches reduced graphene without impurities formed from a reducing agent and removing impurities or reducing agents with electron beam treatment and therefore would have been obvious to provide reducing agents and to remove the reducing agent  through e-beam as in Flyunt to provide RGO with better electrical properties and conductance as desired by Kotov. 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time of filing to provide known reducing agents such as aluminum in the form of nanoparticles that will go into solution of graphene oxide as above.   



Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Eisenfrats (US 2018/0028715) in view of Banerjee (US 2013/0156678), as above, and Kotov (US 2016/0299270) in view of Flyunt (DE 10 2012 024329 A1). 
Eisenfrats (US 2018/0028715) teaches PDMS and silk while the other above references do not teach PDMS or silk. 
Eisenfrats (US 2018/0028715) teaches forming a graphene composite from graphene inside or enveloped by a polymer PDMS layer and incorporating silk (see [0020, 0058]).
Eisenfrats teaches incorporating the article into the human body and therefore has areas that would contact human skin.   
Kotov (US 2016/0299270) teaches forming composite material sheets having cut Kirigami forms (See 0076, 0073-0077]) forming a flexible sheet capable of good tensile strength and stretching (see above and figures). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide cutting and folding to form Kirigami forms (See 0076, 0073-0077]) forming a flexible sheet capable of good tensile strength and stretching (see above and figures). 
Regarding claim 10, the art of record is providing cutting with a knife according to a predetermined pattern. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a computer to automate the processes of cutting and folding to form Kirigami shapes (See 0076, 0073-0077]) forming a flexible sheet capable of good tensile strength and stretching (see above and figures). 
Regarding claims to reduced graphene, such as claim 11, Kotov teaches forming the composites from graphene or graphene oxide and mixtures thereof [0161] and therefore would have been obvious to provide reduced graphene oxide to provide the properties of a graphene as desired by Kotov. 
Regarding claim 13, any place can be considered a place “for human skin” no structural difference is seen. 
The above references do not teach a reducing agent.
Flyunt (DE 10 2012 024329 A1) teaches producing reduced graphene oxide using a reducing agent and treating with electron beam to remove the reducing agent and provide a graphene oxide without impurities form the reducing agent (See abstract and claims). 
Regarding claims to reduced graphene, such as claims 6, 8, 11 and others, Kotov teaches forming the composites from graphene or graphene oxide and mixtures thereof [0161], Flyunt teaches reduced graphene without impurities formed from a reducing agent and removing impurities or reducing agents with electron beam treatment and therefore would have been obvious to provide reducing agents and to remove the reducing agent  through e-beam as in Flyunt to provide RGO with better electrical properties and conductance as desired by Kotov. 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time of filing to provide known reducing agents such as aluminum in the form of nanoparticles that will go into solution of graphene oxide as above.   
Per claim 11, It would have been obvious to provide electrical connections ot the various parts of the invention in order to form electrical devices with functional elements and electrical charges or function.  





Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783